The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kim et al., US 2012/0283920 A1 teaches a leveling control system and method for heavy equipment, in which a lower frame having a traveling unit and an upper frame are combined together by a tilting unit, includes a sensor unit, provided in the equipment, for measuring twist angles of the lower frame and the upper frame against a reference horizontal surface and a traveling speed of the equipment, and detecting working state information of working devices; a control unit for receiving the twist angles, the traveling speed, and the working state information, calculating a correction angle for the leveling control of the upper frame, and generating a control signal for instructing an operation of an actuator in accordance with the correction angle; and a driving unit for performing the leveling through the actuator in accordance with the control signal received therein.
Regarding independent claim 1, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious identifying whether the machine, as a whole, is in at least one of an operating state and a non-operating state based on a combination of 2Application No. 16/508,499 Reply to Office Action of May 27, 2021 the first and second signal values received by the controller, wherein the controller is configured to identify that the machine, as a whole, is in the operating state when the machine is stationary based on the combination of the first and second signal values received by the controller in conjunction with the other claim limitations. 
Regarding independent claim 12, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious wherein the control circuitry is configured to identify that the machine, as a whole, is in the operating state when the machine is stationary based on both the moving speed of the machine as sensed by the position sensor and the at least one motion parameter including a rotational rate of the machine as sensed by the motion sensor in conjunction with the other claim limitations. 
Regarding independent claim 16, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious identifying identifies that the machine, as a whole, is in the operating state when the machine is stationary based on all of the moving speed of the machine, the at least one motion parameter, and the position of the input device as sensed according to said sensing in conjunction with the other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668